ORDER
This case came before the Court for oral argument on October 1, 2002 pursuant to an October 22, 2001 Order directing the parties to appear to show cause why the issues raised by this appeal should not be summarily decided. After hearing argument, we conclude that cause has been shown.
Accordingly, the .case is assigned to the regular calendar for full briefing and argument. The plaintiffs’ brief will be due within 40 days of the date of this Order. Further briefing shall be in accordance with Article I, Rule 16 of the Rules of Appellate Procedure. Since this appeal raises issues relative to an individual’s right to keep and bear arms in Rhode Island, the Court invites all interested parties to file briefs addressing such issues as amici curiae